PRESENT: Lemons, C.J., Goodwyn, Millette, Mims, McClanahan,
and Powell, JJ., and Russell, S.J.

VIRGINIA DEPARTMENT OF HEALTH
                                              OPINION BY
v.    Record No. 140100                JUSTICE WILLIAM C. MIMS
                                           January 8, 2015
KEPA, INC., d/b/a SHE-SHA CAFÉ AND
HOOKAH LOUNGE


                 FROM THE COURT OF APPEALS OF VIRGINIA

       In this appeal, we consider whether the Court of Appeals

erred in construing the Virginia Indoor Clean Air Act to exempt

a retailer of tobacco and tobacco products from regulation,

despite the fact that it also serves food.

            I.   BACKGROUND AND MATERIAL PROCEEDINGS BELOW

     A. Background

       Kepa, Inc. has owned and operated She-Sha Café and Hookah

Lounge ("She-Sha") in Blacksburg since 2003.     She-Sha sells

tobacco and tobacco products to its customers.     Customers may

purchase tobacco to smoke on-site through "hookahs," which are

available for rent at the café, or to smoke off-site. 1      It also

sells food for on-site consumption in the same area where

tobacco is smoked.

       She-Sha is licensed as a "Food Establishment,"

specifically a "Full Service Restaurant," by the Virginia


1
  A "hookah" is a "pipe for smoking that has a long flexible
tube whereby the smoke is cooled by passing through water."
Webster's Third New International Dictionary 1088 (1993).
Department of Health ("Department").   It is also licensed as an

"Other Tobacco Product Retailer" by the Virginia Department of

Taxation.   On its business license application to the Town of

Blacksburg, She-Sha lists the nature of its business as

"Restaurant and Retail Tobacco Store."

      On January 22, 2010, the Montgomery County Health

Department received a complaint indicating that She-Sha was

allowing customers to smoke in its restaurant in violation of

the Virginia Indoor Clean Air Act, Code § 15.2-2820 et seq.

("VICAA"), which went into effect on December 1, 2009.    VICAA

makes smoking in restaurants generally unlawful, subject to six

narrow exceptions.   Code § 15.2-2825(A)(1) through (A)(6).     On

January 27, 2010, the Department conducted an investigation and

subsequently charged She-Sha with two violations. 2

    B. Relevant Statutory Provisions and Material Proceedings
       Below

      At issue in this appeal is the proper interpretation of

two statutory provisions from VICAA that appear to conflict

when applied to She-Sha.   First, Code § 15.2-2821, which states

VICAA's general applicability, provides:


2
  The Department charged She-Sha with violating Code § 15.2-
2825(D), which requires restaurants to post "No Smoking" signs
in non-smoking areas, and Code § 15.2-2825(F), which prohibits
smoking in any non-smoking area of a restaurant. She-Sha
agrees that it had not posted any "No Smoking" signs and that
it had not divided its establishment into smoking and non-
smoking areas.

                                 2
          Nothing in this chapter shall be construed
          to:

          1. Permit smoking where it is otherwise
          prohibited or restricted by other applicable
          provisions of law; or

          2.   Regulate  smoking   in   retail   tobacco
          stores,   tobacco   warehouses,   or   tobacco
          manufacturing facilities.

Next, Code § 15.2-2825, which prohibits smoking in restaurants,

provides in relevant part:

          A. Effective December 1, 2009, smoking shall
          be prohibited and no person shall smoke in
          any restaurant in the Commonwealth or in any
          restroom within such restaurant, except that
          smoking may be permitted in:

                             . . . .

          3. Any restaurants located on the premises
          of any manufacturer of tobacco products;

                             . . . .

          5. Any portion of a restaurant that is
          constructed in such a manner that the area
          where smoking may be permitted is (i)
          structurally separated from the portion of
          the   restaurant   in    which  smoking   is
          prohibited and to which ingress and egress
          is through a door and (ii) separately vented
          to prevent the recirculation of air from
          such area to the area of the restaurant
          where smoking is prohibited.

It is also relevant to note that, for the purposes of VICAA, a

"Restaurant" is "any place where food is prepared for service

to the public on or off the premises, or any place where food




                               3
is served."   Code § 15.2-2820.   However, the term "retail

tobacco store" is undefined in the Act.

     She-Sha requested an informal hearing to contest the

charges.   On July 8, 2010, the Department upheld the

violations, stating that She-Sha was "properly labeled as a

restaurant" and that none of the exceptions in VICAA applied to

the establishment.

     After the informal hearing, She-Sha requested a formal

hearing pursuant to the Virginia Administrative Process Act,

Code § 2.2-4000 et seq.   At the hearing, She-Sha claimed it was

a "retail tobacco store," and thus, exempt from regulation

under VICAA as provided in Code § 15.2-2821(2).   She-Sha

presented evidence, which the Department did not contest, that

it derived approximately two-thirds of its revenue from

tobacco-related sales.

     In his findings of fact and conclusions of law, the

hearing officer noted that the Department's official

interpretation of Code § 15.2-2825 treats all establishments

meeting the definition of a "restaurant" in Code § 15.2-2820 as




                                  4
subject to regulation under VICAA. 3   The hearing officer also

found that the General Assembly had "specifically exempted

stand alone retail tobacco stores and restaurants operation

[sic] on the premises of tobacco manufacturing facilities."       He

reasoned that, by not specifically exempting "restaurants

operating within retail tobacco stores," the General Assembly

had signaled its intent to regulate establishments such as She-

Sha.   The State Health Commissioner concurred with the

recommendations contained in the letter and upheld the charged

violations.

       She-Sha appealed the Department's decision to the Circuit

Court of Montgomery County.   After considering the record

compiled during the administrative proceedings and the oral

arguments of both parties, the circuit court ruled that VICAA

did not provide an exemption for She-Sha's establishment.

Thus, the circuit court found that the Department did not make

an error of law when it interpreted VICAA to regulate hookah

bars that serve food in areas where smoking occurs.

       Next, She-Sha pursued its case to the Court of Appeals.     A

three-judge panel affirmed the circuit court by a 2-1 vote in a

3
  Department Program Implementation Manual 09-02 states that
"[h]ookah bars are subject to the [smoking] ban if they prepare
and serve food." Virginia Department of Health, Program
Implementation Manual #09-02, at 6 (Sept. 17, 2009). It also
notes that a hookah bar may continue to serve food if it erects
"a structural separation between the non-smoking area and the
smoking areas." Id.

                                 5
published opinion.   Kepa, Inc. v. Virginia Dept. of Health, 61
Va. App. 696, 740 S.E.2d 26 (2013) (Kepa I).     The majority

found that to adopt She-Sha's reading of Code § 15.2-2821, and

exempt She-Sha from regulation as a "retail tobacco store,"

would force a conflict with Code § 15.2-2825.     Id. at 707, 740

S.E.2d at 32.   Noting that a court interpreting "multiple,

related statutory provisions must give full effect to each

provision while remaining true to the purpose and intent behind

them," the majority concluded that the General Assembly did not

intend to provide an exemption to "retail tobacco stores not

operating exclusively as such."       Id.

     The majority began with the premise that, "[a]s a

restaurant, She-Sha must comply with the restaurant smoking

ban, unless it falls within one of the six expressly stated

exemptions."    Id. at 704, 740 S.E.2d at 30.   It then turned to

the exemptions listed under Code § 15.2-2825(A)(1)-(6),

focusing in particular on Code § 15.2-2825(A)(3), which

specifically exempts "[a]ny restaurants located on the premises

of any manufacturer of tobacco products."   Drawing on the maxim

"expressio unius est exclusio alterius," the majority reasoned

that the express exemption of tobacco manufacturers, and

corresponding omission of tobacco retailers, signaled an intent

to regulate restaurants on the premises of tobacco retailers.

Id. at 706, 740 S.E.2d at 31.   To conclude otherwise, the


                                  6
majority continued, would allow She-Sha to "circumvent the

statutory obligations associated with being a restaurant."      Id.

at 707, 740 S.E.2d at 32.

     Then, She-Sha petitioned the full Court of Appeals for a

rehearing en banc.   In a 6-3 decision, the Court of Appeals

overruled the panel, holding that She-Sha, as a restaurant, was

exempt from VICAA because it is also a retail tobacco store.

Kepa, Inc. v. Virginia Dept. of Health, 62 Va. App. 614, 617,

751 S.E.2d 671, 672 (2013) (Kepa II).

     Again, the majority found that Code §§ 15.2-2821 and -2825

were "inconsistent or ambiguous when read together" and sought

to harmonize the provisions.   Id. at 623, 751 S.E.2d at 675.

This time, the majority declined to infer that the General

Assembly signaled its intent to regulate restaurants located on

the premises of a retail tobacco store by not providing a

specific exemption under Code § 15.2-2825.    Id. at 625, 751

S.E.2d at 676.   Rather, the majority found that the plain

language of Code § 15.2-2821 clearly indicated that VICAA did

not apply to retail tobacco stores.     Id.

     The majority further concluded that Code § 15.2-2821

trumped Code § 15.2-2825, because "[h]ad the General Assembly

intended to permit the Department to regulate smoking in any

facility that prepares and sells food, it would have included

such authority in Chapter 2 of Title 35.1," which generally


                                7
authorizes the Department to regulate restaurants.    Id. at 626,

751 S.E.2d at 677.   In a footnote, the majority also noted that

"She-Sha's primary business is the retail sale of tobacco,"

suggesting that the percentage of revenue attributable to such

sales should guide the inquiry into whether Code § 15.2-2821

exempts an establishment from regulation.     Id. at 621 n.8, 751
S.E.2d at 674 n.8.

     The dissent argued that the interpretation adopted by the

majority "ascribes a broad meaning to the term 'retail tobacco

store' that is not contextually supported."    Id. at 627, 751

S.E.2d at 677 (Chafin, J., dissenting).   As a result, the

dissent contended, the majority opinion elevated Code § 15.2-

2821(2) at the expense of Code §§ 15.2-2821(1) and -2825,

thereby permitting smoking where it is "otherwise prohibited"

and frustrating the public policy behind VICAA.    Id. at 629-30,

751 S.E.2d at 678 (noting that VICAA is "undoubtedly a public

health initiative").   Moreover, the dissent took issue with the

majority's failure to define "retail tobacco store," and

asserted that the opinion would permit any restaurant to avoid

VICAA by merely selling packs of cigarettes.    Id. at 630-31,

751 S.E.2d at 679.

     The Department's appeal to this Court followed.




                                8
                           II. DISCUSSION

  A. Standard of Review

     "[W]e give deference to the decisions of administrative

agencies when those decisions 'fall within an area of the

agency's specialized competence.'"    Virginia Marine Res. Comm'n

v. Chincoteague Inn, 287 Va. 371, 380, 757 S.E.2d 1, 5 (2014)

(quoting Virginia Dep't of Health v. NRV Real Estate, LLC, 278
Va. 181, 185, 677 S.E.2d 276, 278 (2009)).   "'However, when an

issue involves a pure question of statutory interpretation,

that issue does not invoke the agency's specialized competence

but is a question of law to be decided by the courts.'"     Id.

(quoting Alliance to Save the Mattaponi v. Commonwealth Dep't

of Envtl. Quality, 270 Va. 423, 442, 621 S.E.2d 78, 88 (2005)).

This appeal presents a pure question of statutory construction

which we review de novo.    Id.

  B. The Parties' Arguments

     On appeal, the parties presented the same arguments that

they advanced at each stage below.    The parties do not dispute

that, by definition, She-Sha operates a restaurant and a retail

tobacco store on its premises.    The only dispute between the

parties is how to read and apply Code §§ 15.2-2821 and -2825

given She-Sha's dual business identities.

     The Department argues that She-Sha is not exclusively a

retail tobacco store, so Code § 15.2-2821 does not apply.


                                  9
Rather, it contends that She-Sha is a restaurant as defined by

VICAA, and therefore, it is subject to regulation under Code §

15.2-2825.   In support, the Department points to Code § 15.2-

2821(1), which it reads to disallow the exemption in subsection

(2) if an establishment is otherwise subject to regulation

under VICAA.   The Department also invokes the maxim "expressio

unius est exclusio alterius" to construe the two provisions

together.    It argues that by expressly providing an exemption

for "tobacco manufacturing facilities" in Code § 15.2-2825, but

not for "retail tobacco stores" or "tobacco warehouses," the

General Assembly signaled its intent to regulate restaurants

operating on the premises of such stores or warehouses.

Finally, the Department argues that She-Sha's interpretation

will ultimately require courts to graft a "primary purpose

test" onto VICAA, whereby courts must determine which aspect of

the business predominates.

     She-Sha argues that the plain language of Code § 15.2-2821

exempts a retail tobacco store from all smoking regulations

even if the store is also a "restaurant" as defined by VICAA.

First, it contends that Code § 15.2-2821(1) means that nothing

in VICAA should operate by negative inference to permit smoking

where it is otherwise prohibited by other applicable provisions

of law "outside the chapter."   Thus, She-Sha posits that

subsection (1) does not invite conflict with Code § 15.2-2825,


                                 10
because it provides a rule for applying VICAA to other,

external smoking prohibitions, while subsection (2) provides a

rule for applying the smoking regulations contained within

VICAA.   Consequently, She-Sha asserts that subsection (2)

forbids the application of any VICAA regulation to an entity

that could "fairly be described as a retail tobacco store."

Thus, although Code § 15.2-2825 prohibits smoking in

restaurants, Code § 15.2-2821 preemptively exempts retail

tobacco stores from regulation under VICAA.    Finally, She-Sha

argues that the Department misapplied the maxim "expressio

unius est exlusio alterius" to Code § 15.2-2825(A), because the

Department failed to account for the difference in language

between Code § 15.2-2821(2) ("manufacturing facilities") and

Code § 15.2-2825(A)(3) ("premises of any manufacturer").

  C. Whether Code § 15.2-2821 Exempts She-Sha from Regulation
     Under Code § 15.2-2825

     "The primary objective in statutory construction is to

determine and give effect to the intent of the legislature as

expressed in the language of the statute."     Appalachian Power

Co. v. State Corp. Comm'n, 284 Va. 695, 706, 733 S.E.2d 250,

256 (2012) (citing Halifax Corp. v. First Union Nat'l Bank, 262
Va. 91, 99-100, 546 S.E.2d 696, 702 (2001)).    "If a statute is

subject to more than one interpretation, we must apply the

interpretation that will carry out the legislative intent



                                11
behind the statute."    Conyers v. Martial Arts World of

Richmond, Inc., 273 Va. 96, 104, 639 S.E.2d 174, 178 (2007)

(collecting cases).    Moreover, "where, as here, a regulatory

statute is designed to promote the public welfare and the scope

of the coverage intended is drawn in doubt by a regulated

[business] claiming exemption, courts must determine what was

intended."   Virginia Electric & Power Co. v. Board of Cnty.

Supervisors, 226 Va. 382, 387-88, 309 S.E.2d 308, 311 (1983).

     With these principles in mind, and for the four reasons

stated below, we agree with the Department that Code § 15.2-

2825 applies to She-Sha.

  1. Code § 15.2-2821 Recognizes a Three-Tier Industry and Code
     § 15.2-2825 Exempts Only One Tier from Regulation

     She-Sha, and the Court of Appeals in Kepa II, appears to

begin with the premise that Code § 15.2-2821(2) applies to its

business model.   That premise is not supported by the statutory

framework.   Nothing in subsection (2) references a "retail

tobacco store and restaurant."   Even so, She-Sha suggests that

subsection (2) precludes regulation of its restaurant because

the restaurant is "in" the retail store.   On brief, She-Sha

identifies Code § 15.2-2824(A)(i), which prohibits smoking in

elevators, and it notes that Code § 15.2-2821(2) overrides that

prohibition if the elevator is in a retail tobacco store.

Thus, She-Sha suggests that we should treat the restaurant the



                                 12
same way that we would treat an elevator within a retail

tobacco store and exempt it from regulation under Code § 15.2-

2825.    Of course, this analogy ignores fundamental differences

between an elevator and a restaurant.     Moreover, the analogy

relies on the premise that Code § 15.2-2821(2) applies to its

business model in the first place.     The analogy is not

sustainable because She-Sha's business identity as a restaurant

is not separate from its business identity as a retail tobacco

store: the restaurant and the retail tobacco store are one and

the same.    Therefore, we cannot, and do not, begin with the

premise that Code § 15.2-2821(2) applies to exclude regulation

within She-Sha's establishment.

        Rather, we begin by noting that Code § 15.2-2821 defines

VICAA's general applicability.    The statute, in full, provides

that:

             Nothing in this chapter shall be construed
             to:

             1. Permit smoking where it is otherwise
                prohibited   or   restricted   by other
                applicable provisions of law; or

             2. Regulate   smoking   in   retail   tobacco
                stores, tobacco warehouses, or     tobacco
                manufacturing facilities.

Thus, the General Assembly clearly recognized three tiers

within the tobacco industry: manufacturing, shipping and

storage, and retail, and it exempted such businesses from



                                  13
regulation under VICAA.   Yet, the General Assembly only

addressed manufacturers in Code § 15.2-2825(A).     The section

does not address restaurants located on the premises of tobacco

warehouses or tobacco stores.   In relevant part, the statute

provides that:

          [S]moking shall be prohibited and no person
          shall smoke in any restaurant in the
          Commonwealth or in any restroom within such
          restaurant, except that smoking may be
          permitted in:

                             . . . .

          3. Any restaurants located on the premises
             of any manufacturer of tobacco products .
             . . .

Code § 15.2-2825(A)(3) (emphasis added).     By its plain

language, Code § 15.2-2825(A) applies to "any restaurant"

without exception other than those specifically enumerated in

subsections (A)(1) through (A)(6).     By contrast, Code § 15.2-

2821(2) deals generally with certain exempt businesses within

the tobacco industry.   In our view, subsection (A)(3) shows

that the General Assembly considered the distinct possibility

that a restaurant could be located in or on the premises of an

exempted store, warehouse, or manufacturing facility, and

elected to exempt only one of the three. 4   "[W]hen one statute


4
  She-Sha's argument that the term "premises" must necessarily
mean something other than a "manufacturing facility" assumes a
"gap" left by Code § 15.2-2821 that would need to be construed
away. See Kepa I, 61 Va. App. at 713, 740 S.E.2d at 35 (Petty,

                                14
speaks to a subject in a general way and another deals with a

part of the same subject in a more specific manner, the two

should be harmonized, if possible, and where they conflict, the

latter prevails."   Virginia Nat'l Bank v. Harris, 220 Va. 336,

340, 257 S.E.2d 867, 870 (1979) (citations omitted).

     Section 15.2-2825(A) specifically prohibits smoking in

"any restaurant," which in turn is "any place where food is

served," regardless of its location or the nature of business

it is combined with.   See Code § 15.2-2820 (defining

"Restaurant").   The term "retail tobacco store" does not

connote the degree of inclusivity that the General Assembly

specifically attributed to a "restaurant."   The General

Assembly could have specifically exempted "retail tobacco

stores" and "tobacco warehouses" in the same manner that it

exempted manufacturers in Code § 15.2-2825(A)(3).   It did not.

By omitting stores and warehouses from the exemptions in Code §

15.2-2825(A), the General Assembly signaled its intent to treat

such establishments differently under VICAA.




J., dissenting) (construing "premises" to "presumably" fill a
gap in Code § 15.2-2821). However, the General Assembly made
no effort to fill the supposed gap in the case of tobacco
retail stores or warehouses.   Thus, She-Sha's interpretation
is redundant to the extent that the "premises" include the
"manufacturing facility." To the extent "premises" include
property in addition to the "manufacturing facility," it
introduces ambiguity that would require even more
harmonization.

                                15
  2. Code § 15.2-2825(A)(5) Reflects a Balanced Approach to
     Regulating Smoking in Restaurants

     Next, we note that Code § 15.2-2825(A)(5) clearly

accommodates businesses that would like to operate a restaurant

and allow smoking therein, such as She-Sha.   After the

introductory clause prohibiting smoking in "any restaurant,"

subsection (A)(5) goes on to permit smoking in:

           Any   portion  of   a restaurant   that  is
           constructed in such a manner that the area
           . . . is (i) structurally separated from
           the portion of the restaurant in which
           smoking is prohibited and to which ingress
           and egress is through a door and (ii)
           separately    vented   to    prevent    the
           recirculation of air from such area to the
           area of the restaurant where smoking is
           prohibited.

This provision balances VICAA's public health initiatives with

the interests of businesses that cater to the smoking public.

Subsection (A)(5) allows She-Sha to accommodate its patrons who

wish to smoke and eat at the same time, as long as it provides

a separate nonsmoking area.   Thus, the General Assembly created

viable options for businesses that sell both tobacco and food

for on-site consumption.

     The Court of Appeals in Kepa II never considered

subsection (A)(5), and thus, failed to construe the statute as

a whole.   See City of Lynchburg v. English Constr. Co., 277 Va.
574, 584, 675 S.E.2d 197, 202 (2009).   Indeed, the majority in

Kepa II stated that "[t]he only Code § 15.2-2825(A) exemption


                                16
at issue in this case is an exemption for 'restaurants located

on the premises of any manufacturer of tobacco products.'" 62
Va. App. at 624 n.10, 751 S.E.2d at 675 n.10.   By neglecting

the applicability of subsection (A)(5), the Court of Appeals

failed "to give force and effect" to each provision.   City of

Lynchburg, 277 Va. at 584, 675 S.E.2d at 202. Had it done so,

it would have recognized that the General Assembly did create

an exception that allows hybrid restaurant and retail tobacco

establishments to conduct both aspects of their business

simultaneously, thereby obviating the need to draw a bright

line between retail tobacco store and restaurant. 5

    3. VICAA Does Not Contain a Primary Business Purpose Test and
       Courts May Not Graft Such a Test onto the Act

      As we have already noted, She-Sha's restaurant and She-

Sha's retail store are one and the same.   Yet, She-Sha and the

Court of Appeals would fashion an exemption for restaurants in

retail tobacco stores, or more accurately, an exemption for

combination restaurant/retail tobacco stores, provided that the


5
  The majority below suggests that if the General Assembly had
wanted to authorize "the Department to regulate smoking in any
facility that prepares and serves food, [then] it would have
included that authority in Chapter 2 of Title 35.1." Kepa II,
62 Va. App. at 626, 751 S.E.2d at 677. This disregards the
definition of a "restaurant" in VICAA, which is broad enough to
authorize the Department to regulate smoking in any such
facility through Code § 15.2-2825(A). See Code § 15.2-2820
(defining restaurant to mean "any place where food is prepared
for service to the public . . . or any place where food is
served").

                                17
"primary business is the retail sale of tobacco."    Kepa II, 62
Va. App. at 621 n.8, 751 S.E.2d at 674 n.8.

     The term "retail tobacco store" is not defined anywhere in

VICAA.   Moreover, construing "retail tobacco store" broadly

would invite any restaurant to avoid VICAA by selling tobacco

at retail or re-branding itself as a retail tobacco store that

happens to prepare and sell food.     She-Sha protests that courts

could look through a business' self-representation to ensure

that the "core business model is based upon its sale of tobacco

to the consuming public."

     In Kepa II, the majority adopted this argument.       It

decided that resolving the practical issue raised by its

interpretation was "unnecessary" because "She-Sha's primary

business is the retail sale of tobacco," and thus the opinion

could be limited to similar scenarios. 62 Va. at 621 n.8, 751
S.E.2d at 674 n.8.   However, the "primary business" test does

not appear anywhere in VICAA.    When construing a statute, "we

are not free to add to language, nor to ignore language,

contained in statutes."     BBF, Inc. v. Alstom Power, Inc., 274
Va. 326, 331, 645 S.E.2d 467, 469 (2007) (internal quotation

marks, alteration, and citation omitted).    There is no

statutory support for defining what is, or what is not, a

"retail tobacco store" based on an establishment's "primary

business."   Consequently, there is no statutory support for


                                 18
construing Code § 15.2-2821(2) to exempt businesses that are

not exclusively retail tobacco stores.

    4. The Purpose of VICAA is to Promote Public Health

      "The purpose for which a statute is enacted is of primary

importance in its interpretation or construction."   Virginia

Electric & Power Co., 226 Va. at 388, 309 S.E.2d at 311

(internal quotation marks and citation omitted).   As the

dissent below recognized, VICAA "is undoubtedly a public health

initiative."   Kepa II, 62 Va. App. at 630, 751 S.E.2d at 678

(Chafin, J., dissenting).   The plain language of VICAA clearly

shows that the General Assembly intended VICAA to promote the

health of the Commonwealth by reducing exposure to second hand

smoke in public places.   The enforcement framework buttresses

that conclusion. 6

      VICAA promotes clean indoor air in public places, and it

promotes clean indoor air for the customers and employees of

such places.   Not all employees have the luxury of working in

their preferred work environment, yet they must work, and the

General Assembly has determined that they should be able to


6
  Under Article 2 of VICAA ("Statewide Regulation of Smoking"),
all fines collected pursuant to its provisions are paid into
the Virginia Health Care Fund, which is "used solely for the
provision of health care services." Code § 32.1-367. And
under Article 3 ("Local Regulation of Smoking"), all fines
collected pursuant to local ordinances are paid into local
treasury and "shall be expended solely for public health
purposes." Code § 15.2-2833(D).

                                19
work in an environment that limits their exposure to second

hand smoke if that concerns them.     Construing Code § 15.2-

2821(2) broadly to include "retail tobacco stores and

restaurants" would frustrate the purpose of VICAA and roll back

its protections for restaurant customers and employees

throughout Virginia, and not just in a single hookah bar in

Blacksburg.

                         III.   CONCLUSION

     For the reasons stated, we hold that Code § 15.2-2821 does

not exempt She-Sha from regulation under Code § 15.2-2825,

because it is not exclusively a retail tobacco store. 7   The

General Assembly authorized the Department to regulate smoking

in "any restaurant," defined broadly as "any place where food

is served," except as permitted by Code § 15.2-2825(A)(1)-(6).

We will not lightly create a judicial exception to such broad

language so as to frustrate the General Assembly's public

health purpose.   Therefore, we reverse the judgment of the

Court of Appeals and enter final judgment.



                                       Reversed and final judgment.




7
  Because we find that Code § 15.2-2821(2) is inapplicable to
She-Sha, we do not decide whether Code § 15.2-2821(1) would
require Code § 15.2-2825 to preempt Code § 15.2-2821(2).

                                 20
JUSTICE McCLANAHAN, dissenting.

     I dissent for the reasons stated by the Court of Appeals'

majority in the decision below, Kepa, Inc. v. Virginia Dep't of

Health, 62 Va. App. 614, 751 S.E.2d 671 (2013)(en banc).




                                  21